

115 S2122 IS: Supporting Working Moms Act of 2017
U.S. Senate
2017-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2122IN THE SENATE OF THE UNITED STATESNovember 14, 2017Mr. Merkley (for himself, Ms. Murkowski, Mr. Markey, Mr. Blumenthal, Ms. Warren, Mrs. Gillibrand, Ms. Hassan, Mr. Casey, Mr. Wyden, and Mr. Franken) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Fair Labor Standards Act of 1938 regarding reasonable break time for nursing mothers.
	
		1.Short
 titleThis Act may be cited as the Supporting Working Moms Act of 2017.
		2.Reasonable break
 time for nursing mothersSection 13(a) of the Fair Labor Standards Act of 1938 (29 U.S.C. 213(a)) is amended by striking sections 6 (except section 6(d) in the case of paragraph (1) of this subsection) and 7 and inserting sections 6 and 7 (except sections 6(d) and 7(r) in the case of paragraph (1) of this subsection).